Exhibit 99¢ ONLY STORES® REPORTS THIRD QUARTER FISCAL 2 Profit Improvement Plan Continues on Track for Non-Texas Operations CITY OF COMMERCE, Calif. – February 4, 2009 - 99¢ Only Stores® (NYSE:NDN) (the “Company”) announces its financial results for the third quarter of fiscal 2009 ended December 27, 2008.The Company announced on February 2, 2009 that approximately one third of its Texas stores are expected to be closed by the end of the current fiscal year, and that it has suspended plans to exit the Texas market for up to six months to re-evaluate its Texas operation.In this release, in addition to its consolidated results, the Company provides a report and analysis of both its non-Texas operations (which comprise all of its operations in California, Arizona, and Nevada and approximately 90% of its retail sales revenue) and its Texas operations as further explained herein. Highlights for Third Quarter Fiscal 2009 versus Third Quarter Fiscal 2008: § Retail sales in the Company’s non-Texas retail operations increased by 9.2% to $307.3 million and same-store sales increased 4.4% § Non-Texas operations gross margin increased by 58 basis points to 41.0% § Product cost decreased by 62 basis points to 55.6% of sales despite rising food and commodity costs § Shrink and scrap decreased 50 basis points to 2.8% § Other costs of sales increased 53 basis points primarily due to reduced cardboard recycling revenue § Non-Texas SG&A expenses decreased by 97 basis points § Retail operating costs improved 89 basis points § Distribution and transportation costs improved 16 basis points § Corporate G&A costs were reduced by 9 basis points § Non-Texas operations operating income increased to $20.6 million from $14.5 million, an improvement of 155 basis points to 6.5% of sales. § The Consolidated Net Income for Non-Texas and Texas operations combined was $12.5 million or $0.18 per diluted share versus $9.5 million or $0.14 per diluted share. 1 of 10 Eric Schiffer, CEO of 99¢ Only Stores®, stated, “We are pleased with our third quarter performance.We improved both our top and bottom line results due to a number of factors, including the continued implementation and execution of our long-term profit improvement plan.In the third quarter, our non-Texas operations experienced a meaningful improvement in operating efficiencies, including a year-over-year reduction in store labor costs of nearly 50 basis points as we successfully implemented labor saving changes in our stores without compromising our high housekeeping and visual appeal standards.We also achieved a 50 basis point decline in shrink and scrapin our non-Texas operations despite an increase in sales of perishable grocery items that are more susceptible to spoilage.We are pleased with the progress we are making in our efforts to improve our short term and long term operating results.” Consolidated Results (including Non-Texas and Texas operations) The Company is reporting the results of its Texas operations on a consolidated basis with its non-Texas operations in its Quarterly Report on Form 10-Q for the third quarter of fiscal 2009 in accordance with GAAP.When stores (and potentially other facilities) in Texas are sold or cease operations in future quarters, including the approximately one third of its Texas stores the Company is closing prior to its fiscal year end, the operating results for those locations will be reported utilizing the accounting treatment for store closings and fixed asset sales as appropriate, and do not qualify for treatment as discontinued operations until either six months transpires without further board action or until the board takes action earlier to permanently exit the Texas market, provided, however, that they may not qualify for discontinued operations treatment at all if the board acts to continue to suspend or to terminate the exit plan.In addition, during the evaluation period described in our February 2nd release, the Company will continue to provide a management analysis of its quarterly operating results for non-Texas and Texas operations and a reconciliation to its GAAP consolidated results as in Table 1 at the end of this release.In light of the Company’s announced exit plan and suspension of this plan for up to six months, the Company believes it is more meaningful to investors to review an analysis of its results of operations separately for non-Texas and Texas operations in addition to its consolidated results.The analysis for Texas operations provided in Table 1 includes only revenues and expenses incurred directly in Texas operations with no allocation of costs incurred in the California distribution centers or corporate offices, which are not material to non-Texas results, but may be material to Texas results.During the third quarter of fiscal 2009, Texas operations were operated with an intention of exiting the Texas market, and these quarterly results may not be indicative of the cost structure for an ongoing operation.These non-GAAP financial measures should be viewed in addition to, and not as an alternative to, the Company’s consolidated results prepared in accordance with GAAP. Net consolidated sales for the third quarter of fiscal 2009 were $351.1 million, an 8.0% increase compared to net sales of $325.0 million for the third quarter of fiscal 2008.Retail sales for the third quarter of fiscal 2009 were $341.0 million, up 8.4% compared to retail sales of $314.6 million in the same period last year.Same-store sales for the third quarter of fiscal 2009 increased 4.2% versus the third quarter of fiscal 2008.The third quarter of fiscal 2009 contained 91 selling days compared to 92 selling days in the third quarter of fiscal 2008 due to the Company’s change to a retail calendar. Consolidated gross profit for the fiscal 2009 third quarter was $142.8 million, compared to $130.5 million in the third quarter of the prior fiscal year.The Company's consolidated gross profit margin was 40.7% in the fiscal 2009 third quarter versus 40.2% in the third quarter of the prior fiscal year. Selling, general, and administrative expenses were $125.9 million, or 35.9% of consolidated sales, in the fiscal 2009 third quarter versus $118.3 million, or 36.4% of sales, in the third quarter of the prior year. 2 of 10 Consolidated operating income for the third quarter of fiscal 2009 was $16.9 million, compared to $12.2 million in the third quarter of fiscal 2008.Operating income as a percentage of sales increased 100 basis points to 4.8% in the third quarter of fiscal 2009 versus 3.8% in the comparable period last year. Net income for the third quarter of fiscal 2009 increased to $12.5 million, or $0.18 per diluted share, compared to net income of $9.5 million, or $0.14 per diluted share, for the third quarter of fiscal 2008. For the first three quarters of fiscal 2009, net sales were $973.8 million, compared to net sales of $908.9 million in the first three quarters of fiscal 2008.Retail sales for the first three quarters of fiscal 2009 were $943.1 million, compared to $878.1 million in the comparable period last year.Same-store sales increased 2.9% in the first three quarters of fiscal 2009.Net income for the first three quarters of fiscal 2009 was $1.5 million, or $0.02 per diluted share, compared to net income of $7.3 million, or $0.10 per diluted share in the first three quarters of fiscal 2008.The first three quarters of fiscal 2009 net income results include a Texas leasehold asset impairment charge of $10.1 millionrelating to the Company’s September 2008 decision to exit the Texas market. Results of Non-Texas Operations Retail sales for the Company’s non-Texas operations were $307.3 million in the third quarter of fiscal 2009, a 9.2% increase from retail sales of $281.5 in the comparable period last year.Same-store sales for the third fiscal quarter increased 4.4%.(See Table 1 at the end of this release for a non-GAAP management analysis of non-Texas and Texas operations and reconciliation to GAAP consolidated results.) Gross profit for the Company’s non-Texas operations was $129.6 million in the third quarter of fiscal 2009, compared to $117.5 million the third quarter of fiscal 2008.This equates to a gross profit margin of 41.0% for the third quarter of fiscal 2009, a 58 basis point improvement from a gross profit margin of 40.4% in the comparable period last year.This improvement reflects a 62 basis point improvement in product margins and a 50 basis point improvement in shrink and scrap. The Company believes this improvement is a result of the success of its variable pricing, new point 99 price change, and merchandising initiatives in the midst of consumer demand shifts to lower margin food products, and a result of the Company’s focus on reducing spoilage and other sources of shrink. Non-Texas selling, general, and administrative expenses were $109.0 million, or 34.5% of sales, in the fiscal 2009 third quarter versus $103.0 million, or 35.5% of sales, in the third quarter of the prior year.The Company’s improved SG&A expenses ratio is a result of decreased store labor costs despite minimum wage increases in California and Arizona, reflecting higher labor productivity. This is a key objective in the Company’s profit improvement plan.Additionally, the Company’s distribution and transportation costs improved 16 basis points, highlighting progress with the Company’s key strategic initiative to improve distribution and transportation costs. Also, corporate G&A costs were contained during this high revenue quarter to 4.1%, well below the Company’s annual goal of 4.6% of sales. 3 of 10 Non-Texas operating income for the third quarter of fiscal 2009 was $20.6 million, an operating margin of 6.5% of sales, compared to $14.5 million and operating margin of 5.0% of sales in the third quarter of fiscal 2008.This represents an operating margin improvement of 155 basis points. Mr.
